Opinion,
Mr. Justice Sterrett :
Some of the most important questions presented by this record have been disposed of in favor of defendants in error by the affirmance of the judgment in Light v. Zeller, post, 582. By reference to the opinion just filed in that case, it will be seen that the judgment of affirmance is confirmatory of Mrs. Light’s claim of title, to which the evidence referred to in the first and second specifications and that part of the charge recited in the fifth specification, respectively, relate ; and it will be quite apparent, also, that plaintiff in error was not prejudiced, either by the introduction of the evidence or by the charge com*581plained of. Independently of the affirmance of that judgment, we think there was no error in admitting the evidence referred to in the first and second specifications, or in charging the jury as recited in the fifth. The first, second, and fifth specifications are therefore not sustained.
The subjects of complaint in the third, fourth, and sixth specifications, inclusive, are portions of the learned judge’s charge recited therein, respectively. In the first of these, the controlling question in the case was very distinctly presented, as follows: “ So we come at once to the real question in this case: Was this propertj' paid for by the wife’s separate estate ? If so, she would have what the law calls a resulting trust in the property as against her husband. That is, a trust would result to her, arising from the fact that she furnished the money to buy it; and, if her husband took the title in his own name, nevertheless he would simply hold the legal title for her benefit, and at any time she saw proper to enforce it, she could do so.” In view of the evidence before the jury, that was clearly a question of fact for them. It was rightly submitted, under proper instructions contained in the general charge, including the portions thereof that are assigned for error; and their finding in favor of Mrs. Light was conclusive of her right to recover.
The seventh to ninth specifications, inclusive, are to the affirmance of points submitted by the plaintiffs below. The remaining specifications are to the answers of the learned judge to points submitted by the defendant below. A careful examination of these specifications, in which the points referred to, as well as the answers of the court thereto, are respectively recited, has failed to convince us that there is any error in in either of them. On the contrary, we are satisfied that the case was ably and correctly tried; and there- was abundant evidence to warrant the jury in finding as they did.
Judgment affirmed.